 



Exhibit 10.17
Outside Directors
(New) 5/18/07
EMS TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
      THIS STOCK OPTION AGREEMENT, entered into as of the       day of
               , 20      (the “Date of Grant”), by and between EMS TECHNOLOGIES,
INC., a Georgia corporation (hereinafter referred to as the “Corporation”), and
                                         (hereinafter referred to as the
“Director”).
WITNESSETH
     WHEREAS, the Board of Directors (the “Board”) of the Corporation has
adopted a stock incentive plan for the directors, officers and employees of the
Corporation or its subsidiary corporations, which Plan is known as the “EMS
Technologies, Inc. 2007 Stock Incentive Plan” (hereinafter referred to as the
“Plan”);
     WHEREAS, on the Date of Grant the Director was elected to serve as a member
of the Board for the forthcoming year; and
     WHEREAS, the Plan provides for the automatic grant to the Director, in the
circumstances of such election, of a stock option to purchase shares of the
Corporation’s common stock as hereinafter set forth, and the Corporation and the
Director desire to enter into a written agreement with respect to such option in
accordance with the Plan.
     NOW, THEREFORE, as an incentive and to encourage stock ownership, and in
consideration of the mutual covenants contained herein, the parties hereto agree
as follows:
     1. Incorporation of Plan. This option is granted pursuant to the provisions
of the Plan and the terms and definitions of the Plan, as it may be amended from
time to time, are incorporated by reference into this Stock Option Agreement and
made a part hereof. A copy of the Plan has been delivered to, and receipt is
hereby acknowledged by, the Director.
     2. Grant of Option. Subject to the terms, restrictions, limitations and
conditions stated herein, the Corporation hereby evidences its grant to the
Director of the right and option (hereinafter referred to as the “Option”),
which is not an ISO, to purchase all or any part of an aggregate of Fifteen
Thousand (15,000) shares of the Corporation’s $.10 par value common stock (the
“Common Stock”) beginning as follows:

          First Date   Number of Exercisable   Shares  
 
    3,000  
 
    3,000  
 
    3,000  
 
    3,000  
 
    3,000  

 



--------------------------------------------------------------------------------



 



     This Option shall expire and is not exercisable after 5:00 p.m., Atlanta
time, on                     , 20      (the “Expiration Date”).
     Notwithstanding the beginning date for exercise set forth in the second
preceding paragraph, but subject to the provisions of the preceding paragraph
with respect to expiration of this Option, this Option may be exercised as to
all or any portion of the full number of shares subject thereto if: (a) a tender
offer or exchange offer has been made for shares of the Common Stock, other than
one made by the Corporation, provided that the corporation, person or other
entity making such offer purchases or otherwise acquires shares of Common Stock
pursuant to such offer; or (b) any person or group (as such terms are defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Act”)), becomes the holder of 50% or more of the outstanding shares of Common
Stock. If either of the events specified in this paragraph has occurred, the
Option shall be fully exercisable: (x) in the event of (a) above, during the
period commencing on the date the tender offer or exchange offer is commenced
and ending on the date such offer expires and is not extended; or (y) in the
event of (b) above, during the 30-day period commencing on the date upon which
the Corporation is provided a copy of a Schedule 13D or amendment thereto, filed
pursuant to Section 13(d) of the Act and the rules and regulations promulgated
thereunder, indicating that any person or group has become the holder of 50% or
more of the outstanding shares of Common Stock. In the case of (a) above, if the
Corporation, person or other entity making the offer does not purchase or
otherwise acquire shares of Common Stock pursuant to such offer, then the
Director’s right under this paragraph to exercise this Option shall terminate,
the Director and the Corporation shall rescind any exercise of this Option
pursuant to this paragraph, and this Option shall be reinstated as if such
exercise had not occurred.
     3. Purchase Price. The price per share to be paid by the Director for the
shares subject to this Option shall be                      and      /100
Dollars ($          ).
     4. Exercise Terms. Beginning on the date specified above, and prior to the
expiration of this Option as provided in Section 2 hereof, the Director may
exercise this Option as to all such number of shares, or as to any part thereof,
at any time and from time to time during the remaining term of this Option;
provided that the Director must exercise this Option for at least the lesser of
100 shares or the unexercised portion of the Option. In the event this Option is
not exercised with respect to all or any part of the shares prior to its
expiration, the shares with respect to which this Option was not exercised shall
no longer be subject to this Option.
     5. Option Non-Transferable. This Option and all rights hereunder are
neither assignable nor transferable by the Director otherwise than by will or
under the laws of descent and distribution, or pursuant to a Qualified Domestic
Relations Order, and during the Director’s lifetime this Option is exercisable
only by him (or by his guardian or legal representative, should one be
appointed, or qualified transferee). More particularly (but without limiting the
generality of the foregoing), this Option may not be assigned, transferred
(except as aforesaid), pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of this Option contrary to the provisions hereof shall be null
and void and without legal effect.
     6. Notice of Exercise of Option. This Option may be exercised by the
Director, or by his administrator, executor, personal representative or
qualified transferee, by a written notice (in substantially the form of the
“Notice of Exercise” attached hereto as Annex A) signed by the Director, or by
such administrator, executor, personal representative or qualified transferee,
and delivered or mailed to the Corporation at its principal office in Norcross,
Georgia, to the attention of the President, Treasurer or

2



--------------------------------------------------------------------------------



 



such other officer as the Corporation may designate. Any such notice shall
(a) specify the number of shares of Common Stock which the Director or such
administrator, executor, personal representative or qualified transferee, as the
case may be, then elects to purchase hereunder, and (b) be accompanied by (i) a
certified or cashier’s check payable to the Corporation, or personal check
acceptable to the Corporation, in payment of the total price applicable to such
shares as provided herein, or (ii) (subject to any restrictions referred to in
Annex A) shares of Common Stock, owned by him and duly endorsed or accompanied
by stock transfer powers, or in lieu thereof, the form of Attestation of Share
Ownership attached as Annex B executed with respect to such number of such
shares, having a Fair Market Value equal to the total purchase price applicable
to the shares purchased hereunder, or (iii) such a check, and the number of such
shares (or attestation with respect thereto) whose Fair Market Value when added
to the amount of the check equals the total purchase price applicable to such
shares purchased hereunder. Such notice shall also be accompanied by such a
check or shares of Common Stock in payment of applicable withholding and
employment taxes, or the person exercising this Option shall authorize (by use
of Annex B or otherwise) the withholding of shares of Common Stock otherwise
issuable under this Option in payment of such taxes, all as set forth on Annex A
and subject to any restrictions referred to therein. Upon receipt of any such
notice and accompanying payment, and subject to the terms hereof, the
Corporation agrees to cause to be issued to the Director or to such
administrator, executor, personal representative or qualified transferee, as the
case may be, stock certificates for the number of shares specified in such
notice registered in the name of the person exercising this Option.
     7. Adjustment in Option. If prior to the complete exercise of this Option,
there shall be a change in the outstanding Common Stock by reason of one or more
stock splits, stock dividends, combinations or exchanges of shares,
recapitalizations or similar capital adjustments, then the number, kind and
option price of the shares remaining subject to this Option shall be equitably
adjusted in accordance with the terms of the Plan, so that the proportionate
interest in the Corporation represented by the shares then subject to the Option
shall be the same as before the occurrence of such event.
     8. Termination as a Director. If the Director for any reason ceases to be a
member of the Board of Directors of the Corporation (such event being
hereinafter referred to as a “Termination”), then:
(a) To the extent this Option shall have become exercisable on or prior to the
date of Termination, it shall remain exercisable until the Expiration Date; and
(b) Any portion of this Option that had not become exercisable on or prior to
the date of Termination shall immediately terminate and shall not thereafter
become exercisable.
     This Option does not confer upon the Director any right with respect to
continuance as a member of the Board of Directors of the Corporation.
     9. Competitive Activities. This Option is subject to Section 9.2 of the
Plan, which provides that if the Director provides services to a competitor of
the Corporation or any of its Subsidiaries, whether as an employee, officer,
director, independent contractor, consultant, agent or otherwise, such services
being of a nature that can reasonably be expected to involve the skills and
experience used or developed by the Director while an employee or Director of
the Corporation or any such Subsidiary, then the Director’s rights under this
Option shall thereupon be forfeited and terminated, subject to a determination
to the contrary by the Committee.

3



--------------------------------------------------------------------------------



 



     10. Binding Agreement. This Agreement shall be binding upon the parties
hereto and their representatives, successors and assigns.
     IN WITNESS WHEREOF, the Corporation has caused this Stock Option Agreement
to be executed on behalf of the Corporation and the Corporation’s seal to be
affixed hereto and attested by the Secretary of the Corporation, and the
Director has executed this Agreement under his seal, all as of the day and year
first above written.

                      EMS TECHNOLOGIES, INC.
[CORPORATE SEAL]
           
 
           
ATTEST
      By:    
 
           
 
          President and Chief Executive Officer
 
            Secretary            
 
                    DIRECTOR:
 
           
 
      ___ _ ________________________________(SEAL)

4



--------------------------------------------------------------------------------



 



ANNEX A
EMS TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN
Notice of Exercise
of Stock Option
     The undersigned hereby notifies EMS Technologies, Inc. (the “Corporation”)
of his or her election to exercise an option to purchase                     
shares of the Corporation’s common stock, $.10 par value (the “Common Stock”),
pursuant to that Stock Option Agreement (the “Agreement”) between Thomas W.
O’Connell (the “Director”) and the Corporation dated June 27, 2007. Accompanying
this Notice is (1) a certified or cashier’s check (or other check acceptable to
the Corporation) in the amount of $                     payable to the
Corporation and/or (2) (subject to such restrictions as may be determined to be
necessary or appropriate to avoid earnings charges or other adverse consequences
to the Corporation under applicable accounting or tax rules or regulations)
                     shares of the Common Stock presently owned by the
undersigned and duly endorsed or accompanied by stock transfer powers, or in
lieu thereof, the form of Attestation of Share Ownership attached as Annex B to
the Agreement, executed with respect to the number of such shares, having an
aggregate Fair Market Value (as defined in the EMS Technologies, Inc. 2007 Stock
Incentive Plan (the “Plan”)) as of the date hereof of $                    ,
such amounts being equal, in the aggregate, to the purchase price per share set
forth in Section 3 of the Agreement multiplied by the number of shares being
hereby purchased (in each instance subject to appropriate adjustment pursuant to
Section 7 of the Agreement).
     Also accompanying this Notice is my check in the amount of
$                    ,in payment of federal and state income withholding and
employment taxes applicable to this exercise. The amount of such payment is
based on advice received from appropriate officials of the Corporation
responsible for the administration of its payroll and employment tax
obligations. Alternatively, or in addition, and subject to such restrictions as
may be determined to be necessary or appropriate to comply with Rule 16b-3 under
the Securities Exchange Act of 1934, or to avoid earnings charges or other
adverse consequences to the Corporation under applicable accounting or tax rules
or regulations, in full or partial payment of such taxes:
(1) I deliver herewith an additional                      shares of the Common
Stock (or the form of Attestation of Share Ownership with respect thereto)
presently owned by me, having an aggregate Fair Market Value as of the date
hereof of $                    ; and/or
(2) I hereby authorize the Corporation to withhold, from the shares of Common
stock otherwise issuable to me pursuant to this exercise,                     
such shares having an aggregate Fair Market Value at the date hereof of $
                    .
The sum of (i) any such check plus (ii) the Fair Market Value at the date hereof
of any shares of Common Stock specified in the foregoing clauses (1) and (2) is
not less than the amount of federal and state withholding and employment taxes
applicable to this exercise, and is not greater than the total of all federal
and state income and employment taxes to be owed by me as a result of such
exercise.
     IN WITNESS WHEREOF, the undersigned has set his or her hand and seal, this
      day of                     , 20     .

            DIRECTOR OR HIS OR HER ADMINISTRATOR,
EXECUTOR, PERSONAL REPRESENTATIVE OR
QUALIFIED TRANSFEREE
                     

5



--------------------------------------------------------------------------------



 



         

ANNEX B
EMS TECHNOLOGIES, INC.
2007 Stock Incentive Plan
Attestation of Share Ownership
     Pursuant to the Notice of Exercise submitted herewith, I have elected to
purchase                      shares of the common stock of EMS Technologies,
Inc. (the “Company”), pursuant to the Stock Option Agreement dated June 27, 2007
(the “Option”), at an aggregate exercise price of $                     (the
“Option Price”). I hereby attest to ownership of the shares specified below (the
“Shares”) and hereby tender the Shares in payment of (i) $                    
of the Option Price, and (ii) $                     of withholding and related
taxes due upon exercise of the Option, in each case based on their Fair Market
Value on the date hereof (as determined under the Plan) of $                    
per share).
     I certify that I either (i) have held the Shares that I am tendering for at
least one year after acquiring such Shares through the exercises of an Incentive
Stock Option, or (ii) did not obtain such Shares through the exercise of an ISO.
     Although the Company has not required me to make actual delivery of
certificates evidencing the Shares, as a result of which I (and the co-owner, if
any of the Shares) will retain ownership of such Shares, I represent that I,
with the consent and agreement of the co-owner (if any) of the Shares, have full
power to deliver and convey such certificates to the Company, and therefore
could have caused the Company to become sole owner of such Shares. The co-owner
of the Shares, by signing this form, consents to these representations and the
exercise of the Option by this notice.

                      Common Stock Certificate(s) No.     Number of     Number
of Shares Subject     or Brokerage Account     Shares Represented     to this
Attestation    
 
               
 
               

You are hereby instructed to apply towards the Option Price: (check one)

  o    The maximum number of whole shares necessary to pay the Option Price and
specified taxes, or, if fewer, the total number of listed Shares, with any
remaining amount to be paid by check accompanying the Notice of Exercise.

  o                         of the listed Shares with the remaining amount to be
paid by check accompanying the Notice of Exercise.

In each case, the balance of the Shares for which the Option is being exercised
will be issued as specified in the Notice of Exercise.

             
 
           
 
           
 
      Name    
 
           
 
Date
     
 
Signature    
 
           
 
           
 
      Co-Owner’s Name (if any)    
 
           
 
Date
     
 
Co-Owner’s Signature    

6